Filed 4/21/14 P. v. Rodriguez CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


THE PEOPLE,                                                          H040364
                                                                    (Santa Clara County
         Plaintiff and Respondent,                                   Super. Ct. No. CC578386)

             v.

MICHAEL RODRIGUEZ,

         Defendant and Appellant.



         In 2005, appellant Michael Rodriguez admitted to committing a second degree
robbery for the benefit of his street gang during the course of an assault. (Pen. Code,
§§ 211, 212.5, subd. (c), 186.22, subd. (b)(1)(C).) The trial court sentenced appellant to
12 years in prison and imposed a restitution fine of $2,400 pursuant to Penal Code
section 1202.4, subdivision (b).
         On August 28, 2013, appellant filed a motion for modification of the restitution
fine. On September 4, 2013, this motion was denied. On November 4, 2013, appellant
filed a timely notice of appeal.
         On appeal, we appointed counsel to represent defendant in this court. Appointed
counsel filed an opening brief pursuant to People v. Serrano (2012) 211 Cal. App. 4th 496
(Serrano)), which states the case and the facts but raises no specific issues. The brief also
concedes that pursuant to People v. Mendez (2012) 209 Cal. App. 4th 32, 34, footnote1,
the order appealed from is not an appealable order.
       Pursuant to Serrano, on January 24, 2014, we notified appellant of his right to
submit written argument in his own behalf within 30 days. On February 20, 2014, we
received a letter from appellant. In his letter, appellant contends that the restitution fine
imposed was unfair because he has no assets and was only 16 at the time of the
conviction. He also complains that the fine was disproportionate from the fine imposed
on his codefendant. Nothing in appellant’s letter suggests that the appeal is taken from an
appealable order or that there is an arguable issue on appeal. Therefore, we must dismiss
the appeal as taken from an order that is not appealable. (People v. Mendez, supra, 209
Cal. App. 4th 32, 34, fn.1.)
                                        DISPOSITION
       The appeal is dismissed as taken from a nonappealable order.

                                            _____________________________________
                                                       RUSHING, P.J.




WE CONCUR:




_________________________________
      PREMO, J.




_________________________________
      ELIA, J.




                                               2